DETAILED ACTION
Status of Application
	This action is responsive to nonprovisional application filed 05/03/2021.  Original claims 1-20 are currently pending and under examination herein.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  However, in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 05/11/2021 and 08/03/2022 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing/transmittal of this Office action. 

Claim Rejections – 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lawson (US 10556971 B2).
Regarding Claims 1 and 11, Lawson has already disclosed a flashline separation system and process (method) for operating the same [col. 1, lines 10-15, 22-24], said system comprising: 
a flashline heater having a first steam stage [Fig. 3: upstream steam jacket (29)] followed by a second steam stage [id., downstream steam jackets (37)];
a steam control system comprising:
a first controller [id., PIC (pressure indicator/controller) (43)] configured to control a first pressure of steam in the first steam stage of the flashline heater to be equal to about a first value [col. 8, lines 22-24; pressure control valves (35) and (41) set to deliver steam at a desired pressure by individual signals output from pressure controllers (43 and 45, respectively) programmed by an application block (47)]; and
a second controller [Fig. 3: PIC (45)] configured to control a second pressure of steam in the second steam stage of the flashline heater to be equal to about a second value [id., pressure control valves … (41) set to deliver steam at a desired pressure by individual signals output from pressure controllers … 45],
wherein the first value is not equal to the second value [col. 2, lines 12-19; pressure controllers configured to deliver steam at the desired pressure of steam or rate of steam delivery to each jacket of the transfer line dryer, such that the steam delivery rate or pressure delivered to at least a first or upstream jacket of the plurality of jackets is higher than the steam delivery rate or pressure delivered to at least one other of the plurality of second or downstream jackets; see also col. 3, lines 42-48 and col. 4, lines 16-19].
In addition, based on the above-cited disclosures, Lawson is seen to fully disclose a process for operating a flashline heater (also called “transfer line dryer” therein) comprising the “controlling” steps as recited in present claim 1.  
	Regarding Claim 12, Lawson discloses the flashline separation system of claim 11 as discussed above.  Lawson further discloses wherein the flashline heater comprises a plurality
of segments, wherein at least one segment of the plurality of segments is in the first steam stage,
and wherein at least one segment of the plurality of segments is in the second steam stage [Fig. 3: TLD (transfer line dryer) comprises plurality of steam jacket segments, wherein upstream steam jacket (29) corresponds to “one segment … in the first steam stage” and downstream steam jackets (37) corresponds to “at least one segment … in the second steam stage”].  
	Regarding Claim 13, Lawson discloses the flashline separation system of claim 12 as discussed above.  Lawson further discloses wherein the first steam stage of the flashline heater has a first heating jacket around at least a portion of the at least one segment of the plurality of segments that is in the first steam stage, and wherein the second steam stage of the flashline heater has a second heating jacket around at least a portion of the at least one segment of the plurality of segments that is in the second steam stage [Fig. 3: upstream steam jacket (29) corresponds to “first heating jacket around … one segment … that is in the first steam stage,”and downstream steam jacket(s) (37) correspond to “second heating jacket around at least a portion of the at least one segment … that is in the second steam stage”].  
	Regarding Claim 14, Lawson discloses the flashline separation system of claim 13 as discussed above.  Lawson further discloses a first steam conduit connected to the first heating jacket [Fig. 3: first steam feed (31) connected to upstream heating jacket (29)]; and a second steam conduit connected to the second heating jacket [id., second steam feeds (39) connected to downstream heating jackets (37)].  

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-7, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson. 
Regarding Claim 2, Lawson discloses the process of claim 1 as discussed above.  Lawson does not directly disclose wherein controlling the first pressure of steam in the first steam stage of the flashline heater to be equal to about the first value comprises:
measuring the first pressure of steam in the first steam stage; and
actuating a first valve to increase or decrease a flow rate of steam to a first heating
jacket of the first steam stage of the flashline heater; and
wherein controlling the second pressure of steam in the second steam stage of the flashline
heater to be equal to about the second value comprises:
measuring the second pressure of steam in the second steam stage; and
actuating a second valve to increase or decrease a flow rate of steam to a second
heating jacket of the second steam stage of the flashline heater.
	However, Lawson does teach that, in general, in a given apparatus under similar production conditions, the rate of steam delivery is proportional to the steam pressure that is established in a steam jacket section [see col. 3, lines 60 et seq.].  This would have indicated to one of ordinary skill that the pressure established in the upstream and downstream steam jackets of the Lawson transfer line dryer can effectively serve as a control parameter for adjusting the steam delivery rate to the individual jackets.  Accordingly, at the time of filing, it would have been obvious to one of ordinary skill in the art to modify the method of Lawson by measuring the pressure of steam in each of the upstream and downstream steam jackets and actuating the respective valves [(35), (41)] to increase or decrease the flow rate of steam to the respective heating jackets, as claimed, as a viable alternative to the disclosed embodiment wherein the steam delivery rate is set based on input from a temperature sensor (49) that reads the temperature of the vapor phase of a high pressure separator [cf., col. 8, lines 13 et seq.].  
	Regarding Claim 3, Lawson renders obvious the process of claim 2 as discussed above.  Lawson does not directly disclose wherein the first value is in a range from 0 psig to about 15 psig, and wherein the second value is in a range from 0 psig to about 15 psig.  However, based on Lawson’s teaching to control or regulate the temperature of the inner surface of the TLD to maintain that temperature below the melting or softening temperature of the product polymer throughout the length of the TLD as heat goes into a polymer product stream flowing through the TLD and diluent of the product stream evaporates [see col. 4, lines 5-11] in conjunction with Table 1, which presents a detailed correlation of steam temperature and pressure-- including temperatures that correlate to psig values within the claimed ranges-- steam pressures within the respective ranges claimed are considered implicitly disclosed. 
Regarding Claim 4, Lawson renders obvious the process of claim 2 as discussed above.  Lawson further discloses wherein the first valve is in a first steam conduit of the first steam stage and the second valve is in a second steam conduit of the second steam stage [Fig. 3: first steam control valve (35) is in first steam feed (31) and second steam valve (41) is in downstream steam feed (39)].  
Regarding Claim 6, Lawson renders obvious the process of claim 2 as discussed above.  Lawson further discloses wherein the flashline heater comprises a plurality of segments, wherein at least one segment of the plurality of segments is in the first steam stage, and wherein at least one segment of the plurality of segments is in the second steam stage [Fig. 3: TLD (transfer line dryer) comprises plurality of steam jacket segments, wherein upstream steam jacket (29) corresponds to “one segment … in the first steam stage” and downstream steam jackets (37) corresponds to “at least one segment … in the second steam stage”].  
Regarding Claim 7, Lawson renders obvious the process of claim 6 as discussed above.  Lawson further discloses wherein the first heating jacket is positioned around at least a portion of the at least one segment of the plurality of segments that is in the first steam stage, and wherein the second heating jacket is positioned around at least a portion of the at least one segment of the plurality of segments that is in the second steam stage [Fig. 3: upstream steam jacket (29) corresponds to “first heating jacket around … one segment … that is in the first steam stage,”and downstream steam jacket(s) (37) correspond to “second heating jacket around at least a portion of the at least one segment … that is in the second steam stage”].  
Regarding Claims 5 and 15, Lawson discloses the flashline separation system of claim 14 as discussed above.  Lawson further discloses wherein the steam control system further comprises: a first valve positioned in the first steam conduit [Fig. 3: first steam control valve (35) positioned in first steam feed (31)]; and a second valve positioned in the second steam conduit [id., second steam control valve (41) positioned in downstream steam feed (39)].  Lawson does not directly disclose wherein the system further comprises: 
a first sensor positioned in the first steam conduit or in the first heating jacket; and 
a second sensor positioned in the second steam conduit or in the second heating jacket,
wherein the first controller is coupled to the first valve and to the first sensor, and
 wherein the second controller is coupled to the second valve and to the second sensor (per claim 15).  
	However, as discussed above (see page 6) Lawson generally teaches that, in a given apparatus under similar production conditions, the rate of steam delivery is proportional to the steam pressure that is established in a steam jacket section [see col. 3, lines 60 et seq.].  Based on this teaching, one of ordinary skill in the art would have gleaned that the pressure established in the upstream and downstream steam jackets of the Lawson transfer line dryer can effectively serve as a control parameter for adjusting the steam delivery rate to the individual jackets.  Accordingly, at the time of filing, it would have been obvious to one of ordinary skill in the art to modify the transfer line dryer of Lawson by positioning a sensor (for pressure measurement) in each of the upstream and downstream steam jackets [per claim 5] and coupling the upstream and downstream controllers [PIC (43), (45)] to the respectively positioned sensors and to the upstream and downstream steam valves [(35), (41)] as a viable alternative to the disclosed embodiment wherein the steam delivery rate is set based on input from a temperature sensor (49) that reads the temperature of the vapor phase of a high pressure separator [cf., col. 8, lines 13 et seq.].  
	Regarding Claim 19, Lawson renders obvious the flashline separation system of claim 11 as discussed above.  Lawson does not directly disclose wherein the first value is in a range from 0 psig to about 15 psig, and wherein the second value is in a range from 0 psig to about 15 psig.  However, based on Lawson’s teaching to control or regulate the temperature of the inner surface of the TLD to maintain that temperature below the melting or softening temperature of the product polymer throughout the length of the TLD as heat goes into a polymer product stream flowing through the TLD and diluent of the product stream evaporates [see col. 4, lines 5-11] in conjunction with Table 1, wherein a detailed correlation of steam temperature and pressure (including temperatures correlating to psig values within the claimed ranges) is presented, it is considered that steam pressures within the respective ranges for the first and second values as claimed are implicitly disclosed.    
	Regarding Claim 20, Lawson discloses the claimed elements of (I) a flashline separation system including a first steam stage and a second steam stage, wherein the first steam stage is followed by the second steam stage; and (II) a steam control system having a first controller configured to control a first pressure of steam in the first steam stage to be equal to about a first value and ii) a second
controller configured to control a second pressure of steam in the second steam stage to be equal to
about a second value; wherein the first value is not equal to the second value (see discussion on page 3 supra).   Lawson does not explicitly disclose retrofitting a steam control system in a flashline separation system of an olefin polymerization system by changing a number of steam stages in the flashline separation system to include said element (I) and changing the steam control system to have said element (II).  Nevertheless, Lawson clearly teaches that the disclosed process affords practical benefits in terms of debottlenecking existing transfer lines [see col. 1, lines 59-60 and col. 7, lines 29-31].  In light of such teaching, it is submitted that one of ordinary skill in the art would have reasonably expected the disclosed process utilizing the described transfer dryer line to be a viable alternative to an existing flashline separation system of an olefin polymerization system.  Accordingly, at the time of filing, it would have been obvious to one of ordinary skill in the art to utilize the transfer dryer line and steam control system of Lawson to retrofit a steam control system in a flashline separation system of an olefin polymerization system as per the claimed process, motivated by a reasonable expectation of realizing comparable debottlenecking benefits consistent with the teachings of Lawson.  

Claims 8-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson in view of Shiomura et al (US 4126743) (‘Shiomura’) and/or Hottovy et al (US 2014/0329977 A1) (‘Hottovy’).  
Regarding Claims 8-9 and 17-18, Lawson discloses the process of claim 6 and the flashline separation system of claim 12, respectively, as discussed above.  Lawson does not teach wherein the at least one segment of the first steam stage has a nominal diameter in a range of from 1 inch to 8 inches, wherein the at least one segment of the second steam stage comprises a first segment and a second segment, wherein the first segment has a nominal diameter in a range of from 2 inches to 10 inches, wherein the second segment has a nominal diameter in a range of from 2 inches to 10 inches, wherein the nominal diameter of the second segment is greater than the nominal diameter of the first segment (claims 8, 17); or wherein the nominal diameter of the at least one segment of the first steam stage is greater than or equal to 2.5 inches, wherein the nominal diameter of the first segment of the second steam stage is greater than or equal to 3 inches, wherein the nominal diameter of the second segment of the second steam stage is greater than or equal to 4 inches (claims 9, 18).  However, in the same field of endeavor, Hottovy discloses a flashline heater (132) through which a polymerization product slurry is conveyed ([0007] and Fig. 1).  Hottovy generally teaches that at least one of the segments (234) of the flashline heater (132) may have an inner diameter greater than the inner diameter of a preceding segment ([0082]) as illustrated in Figure 1 thereof.  Hottovy further teaches that the segments (234) of the flashline heater (132) may have an inner diameter of about 2 inches to 10 inches ([0083]), and recognizes the flashline heater length and inner diameter as result-effective parameters affecting residence time of the polymerization product therethrough ([0085]).  Accordingly, those of ordinary skill in the art would have been led to optimize the nominal diameter of the upstream and downstream steam stages of the corresponding transfer line dryer of Lawson in consideration of the desired residence time of the polymer stream in the line, given the flashline heater parameters taught by Hottovy.   Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, see In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); especially in the absence of objective evidence of criticality in operating within such claimed ranges. 
Regarding Claims 10 and 16, Lawson discloses the process of claim 1 and the flashline separation system of claim 13, respectively, as discussed above.  Lawson does not teach the process further comprising: collecting condensate from the first steam stage of the flashline heater; and collecting condensate from the second steam stage of the flashline heater (claim 10); or the flashline separation system further comprising:  one or more condensate tanks connected to the first heating jacket and the second heating jacket, wherein the one or more condensate tanks are configured to receive condensate from the first heating jacket and the second heating jacket (claim 16).  However, in analogous art drawn to a method of continuous transfer of polymer slurries through a heating tube divided into a first and a second heating zone, the diameter of the second heating zone being greater than that of the first heating zone (Abs.), Shiomura teaches to provide each heating zone with a steam trap for separating the steam condensate produced in its jacket and a steam discharge line [see Fig. 1: (11)-(12), (15)-(16); and Fig. 2: (22-1)-(22-6)].  Though not positively disclosed, the provision of a condensate tank connected to the steam discharge line of the first heating zone (jacket) and the second heating zone (jacket) to receive condensate from the respective heating zones would have afforded a convenient on-site source of water for regenerating the steam introduced into the respective heating jackets of Shiomura [e.g., Fig. 1: (3), (4)], as would have been appreciated by those of ordinary skill.  In light of this practical economic benefit, it would have been obvious to one of ordinary skill in the art to modify the process and transfer line dryer of Lawson to provide condensate tanks to collect condensate from the upstream and downstream heating jackets via a steam trap and steam discharge line as per Shiomura, so that the collected condensate may be used to regenerate steam to be supplied to the respective heating jackets.  
Conclusion
	No claims are in condition for allowance at this time. 

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/11-18-22